COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-14-00095-CV


IN RE T.D. JAKES, SERITA JAKES,                                         RELATORS
INDIVIDUALLY AND ON BEHALF
OF THE POTTER’S HOUSE OF
DALLAS, INC., THE POTTER’S
HOUSE OF FORT WORTH, INC.,
AND T.D. JAKES MINISTRIES

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.




      1
       See Tex. R. App. P. 47.4, 52.8(d).
                                         PER CURIAM

PANEL: DAUPHINOT, GARDNER, and GABRIEL, JJ.

GABRIEL, J., would request a response.

DELIVERED: March 24, 2014




                                 2